DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-16 are currently pending.
Priority:  This application is a 371 of PCT/US2017/051125 09/12/2017
		PCT/US2017/051125 has PRO 62/393,233 09/12/2016.
IDS:  The IDS dated 3/12/19 and 10/15/20 were considered.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraide et al. (EP0780123).
Regarding claim 1, Hiraide teaches A method of treating nervous system injury in a subject, the method comprising administering to the subject a composition comprising one or more ketogenic compounds (claims 1-2: “sodium β-hydroxybutyrate and esters of β-hydroxybutyric acid”; [0033]: “The cerebral function improving agents of the present invention may be indicated for the treatment of vasogenic edema associated with cerebral injury, tumor, or hemorrhage, intracranial hematoma or late cerebral ischemia, and cytotoxic edema due to cerebral ischemia, severe brain injury, or hypoxemia.”) which anticipates the claim.
Regarding claims 2-3, Hiraide teaches wherein the nervous system injury is a central nervous system and brain injury ([0033]: “The cerebral function improving agents of the present invention may be indicated for the treatment of vasogenic edema associated with cerebral 
Regarding claims 6-13, Hiraide teaches “Examples of the compounds of formula (1) include acetoacetic acid, β-hydroxybutyric acid, sodium β-hydroxybutyrate, and esters of β-hydroxybutyric acid. The esters may include those containing methanol, ethanol, and glycerin (mono-, di- and tri-esters).” ([0032]; claims 1-2) which anticipates the claims.
Regarding claim 14, Hiraide teaches the administration of the BHB to a patient for the treatment of cerebral injury ([0032]-[0036]) which would inherently have the effect of “enhances neuronal regeneration following nervous system injury” because the prior art compound administered to a patient would necessarily have the same effect as in the instant application and therefore anticipates the claim.
Regarding claims 15-16, Hiraide teaches administration to a patient ([0035]-[0036]) which anticipates the claims. 
Claims 1, 2, 4, 6, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. ("Treatment with ketone bodies preserves mitochondrial function and reduces oxidative stress following contusion spinal cord injury", 44th Annu Meet Soc Neurosci (November 15-19, Washington) 2014, Abst 523.19, 1 January 2014; Cited in 10/15/20 IDS).
Patel teaches treating a spinal cord injury with BHB which anticipates claims 1, 2, 4, 6, 15, 16.
Claims 1, 5, 6, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCleary et al. (US 20050129783).
Regarding claims 1, 5, 6, 15, 16, McClearly teaches the treatment of peripheral neuropathies (Abstract) through the administration of BHB (claims 3, 15) “with a composition and method that effectively modulates neurotransmitters in the nervous system, i.e., the brain, spinal cord, and peripheral nervous system” ([0008]) which anticipates the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10842767. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (cols 8-9).
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9675577. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims  a method of promoting ketosis (claim 1) by administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (col 3).
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of U.S. Patent No. 10646462. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims  a method of promoting ketosis (claim 14) by administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (col 3).
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639